Citation Nr: 0917662	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-20 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A, Shawkey, Counsel




INTRODUCTION

The Veteran's service with the Army National Guard included 
active duty for training from August 1978 to October 1978, 
and inactive duty for training on July 10, 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St, Paul, 
Minnesota.  In June 2005, the Veteran requested a Board 
hearing at the RO, but canceled this request in writing in 
February 2006.  This matter was previously before the Board 
in June 2007 and August 2008, at which times the Board 
remanded the case for additional development.  Also in August 
2008, the Board denied the issue of entitlement to service 
connection for a left shoulder disability.


FINDING OF FACT

A right shoulder disability was not manifested during service 
and has not been shown to be casually or etiologically 
related to active service.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the appellant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the appellant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the appellant with notice of what evidence not 
previously provided will help substantiate his/her claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the 
appellant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by letters 
sent to the appellant in December 2003, March 2004, February 
2006, and June 2007.  In this regard, the Board recognizes 
that complete VCAA notice was provided after the initial 
unfavorable AOJ decision.  However, the Federal Circuit Court 
and Veterans Claims Court have since further clarified that 
the VA can provide additional necessary notice subsequent to 
the initial AOJ adjudication, and then go back and 
readjudicate the claim, such that the essential fairness of 
the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, 
after the June 2007 notice was provided to the appellant, the 
claim was readjudicated in March 2008 and March 2009 SSOCs.  
Furthermore, to the extent it could be argued that there was 
a timing error, overall, the Veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim. Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).

Under the VCAA, VA also has a duty to assist the appellant in 
the development of a claim.  This includes assisting the 
appellant in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary assistance has been provided 
to the appellant.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining identified 
medical records.  In this regard, efforts were made to obtain 
records from Big Lake Medical Center but without success.  
The appellant was apprised of this negative development in 
the April 2005 SOC.  Additionally, the appellant was afforded 
VA examinations in March 2004, March 2008 and November 2008.  
The appellant and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  Thus, the Board finds that there 
is no indication that there is additional available evidence 
to substantiate the appellant's claims that has not been 
obtained and associated with the claims folder.  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied.



II.  Facts

Service treatment records include a Statement of Medical 
Examination and Duty Status (DA Form 2173) noting that while 
on inactive duty for training on July 10, 1984, the Veteran 
sustained a bruise to his right elbow when the truck he was 
riding in rolled over on its right side.  He was treated as 
an outpatient at a medical clinic for a contusion/sprain, 
right elbow.  An x-ray was taken that was negative.  An 
August 1984 Individual Sick Slip similarly notes that the 
Veteran sustained a right elbow injury (contusion/sprain) in 
the line of duty in July 1984 and that no residuals were 
expected.

In a sworn statement (DA Forms 2823) by the Veteran in August 
1984, the Veteran reported that he had been the assistant 
driver of a 2 1/2 ton truck that had been pulling a 1 1/2 ton 
trailer.  He said that the truck and trailer began to swerve 
and the truck fell on its right side.  He explained that as 
the truck was falling he braced himself with his right arm.  
He said that after reporting to his section sergeant that his 
right arm hurt, he had his right arm examined and x-rayed by 
a doctor.  He said the doctor told him there was no serious 
injury and he was released.  He added that he had not had any 
problems with his arm since the accident.  

In a sworn statement from the Veteran's sergeant in August 
1984, the Veteran's sergeant explained that after the 
accident the Veteran complained that his right elbow hurt and 
that as a precaution he sent the Veteran to the medical 
clinic because he felt the Veteran could have seriously 
injured his arm.

On file is an April 1987 Report of Medical Examination that 
is devoid of complaints or notations regarding right shoulder 
problems and shows a normal clinical evaluation of the 
Veteran's upper extremities, with the exception of a scar and 
loss of full extension of his right index finger.  A May 1987 
Report of Medical History notes that the Veteran had a 
history of back strain for one year, and that he injured his 
right index finger in 1975.  This report is devoid of 
complaints or a history regarding his right shoulder.  

On file are private chiropractic records showing treatment 
beginning in October 2001.  These unsigned records show that 
the Veteran had been seen for a frozen right shoulder blade 
in October 2001.  They also show that he complained of a 
"very sore shoulder "in December 2001, and was seen for 
follow up of right shoulder pain in November 2003.  

In November 2003, the Veteran filed a claim for service 
connection for a shoulder injury which he said occurred in a 
motor vehicle accident while on a convoy with the Minnesota 
National Guard in 1984.  

In January 2004, the RO received statements from three former 
fellow National Guard members who attest to the fact that the 
Veteran had been riding in a truck to Fort McCoy for annual 
training in July 1984 when the truck rolled over and landed 
on its side.  According to one statement, the Veteran was 
taken to Big Lake Hospital where his right shoulder was x-
rayed.  According to another statement, the Veteran continued 
to complain about his right shoulder for the next two months 
and even got out of an annual "PT" test because of the 
injury.  However, none of these individuals indicated that 
they witnessed the accident or were present when he received 
medical care.  

In March 2004, the Veteran underwent a VA examination for his 
shoulders.  The examiner did not indicate whether he reviewed 
the Veteran's claims file, although records show that the 
claims file was sent to the examiner for review.  The 
examiner relayed the Veteran's report of injuring both 
shoulders in a motor vehicle accident (MVA) in service in 
1984.  He further relayed the Veteran's report of not having 
any pain for two years, but then for no reason the pain 
returned.  The Veteran said his only treatment up to that 
point had been with a chiropractor.  He assessed his pain 
level at an "8", but was noted to not have any pain at the 
time of the examination.  He reported working as a heavy 
equipment operator.  X-rays revealed a normal right shoulder.  
The examiner diagnosed the Veteran as having residual soft 
tissue injury with pain.  He stated that "[b]ecause the 
veteran claimed that this happened while in the service and 
has been lingering to this day, pain happened secondary to 
accident while in service, so it is service connected".  He 
also stated that he had no rationale for his opinion.  He 
went on to remark that his "best guess [was] that the pain 
[was] from a soft tissue injury apparently secondary to the 
first trauma while in service, rotator cuff injury possibly 
lately cannot be ruled out."  

In his substantive appeal, dated in June 2005, the Veteran 
said that the first Sergeant on the scene of the motor 
vehicle accident told him to have his right shoulder looked 
at, but for some unknown reason his right elbow was x-rayed.  

In May 2006, the RO received an unsigned statement with 
letterhead from chiropractor S.D. Hortness of Broadway 
Chiropractic Center noting the Veteran's history of an acute 
roller over 15-18 years prior to his first visit in October 
2001.  It was indicated that there was no other report of 
trauma and that the Veteran complained at his initial visit 
of neck pain and a right frozen shoulder since 1984.  He 
noted that the Veteran had been seen a total of four times 
and responded favorably to chiropractic adjustments and 
therapy.

During a VA examination in March 2008, the Veteran reported 
intermittent right shoulder pain of varying intensity.  He 
also reported that he was a heavy equipment operator and 
sustained a workman's compensation neck injury in January 
2006 and underwent a cervical fusion in March 2007.  On 
examination there was tenderness of the acromial clavicular 
joint and a positive painful arc.  After examining the 
Veteran and reviewing his claims file, the examiner diagnosed 
the Veteran as having a "right shoulder condition".  He 
said that physical examination revealed a painful arc, 
possible rotator cuff tendonitis, otherwise possible acromial 
clavicular degenerative joint disease given the Veteran's 
tenderness over the AC joint.  X-rays performed in March 2004 
as well as March 2008 were noted to be negative.  The 
examiner opined that there was no supporting evidence for a 
claim of right shoulder condition due to the MVA.  He pointed 
out that the Veteran had never been evaluated or treated for 
this condition, but rather had been treated for an elbow 
condition.  He reiterated that the Veteran had not, while in 
service, had any treatment for the right shoulder condition 
and there was no supporting evidence regarding his claim of a 
right shoulder injury due to the July 1984 MVA.  


In November 2008, the Veteran underwent another VA 
examination that was conducted by the same examiner who 
conducted the March 2008 VA examination.  Discussion was 
provided with regard to the Veteran's inservice MVA in 1984 
as well as a workman's comp injury in 2006 that occurred when 
a tree fell on his neck.  He further relayed that the Veteran 
denied ever undergoing surgery, physical therapy, injections 
or sling for his right shoulder.  He also noted that the 
Veteran denied taking medication for his right shoulder, but 
did report taking medication for migraine headaches.  
Findings revealed tenderness of the acromioclavicular joint 
and bicipital groove.  The Veteran was again diagnosed as 
having "right shoulder condition".  Right shoulder x-rays 
performed in November 2008 revealed stable mild right AC 
joint degenerative change, otherwise unremarkable right 
shoulder.  The examiner offered the following opinion:

In my medical opinion, the right shoulder 
condition is not to, caused by, or the 
result of [the Veteran's] military 
service.  There is no supporting medical 
evidence to support this claim.  The 
[Veteran] was never evaluated for a right 
shoulder condition.  X-ray was done of 
the elbow, not the shoulder.  
Subsequently [the Veteran] indicated 
there was no problem with his right 
shoulder on a periodic examination in 
1987, almost three years afterwards.  
Physical examination was negative for 
problems referable to the right shoulder, 
and [the veteran] filled out his reported 
medical history, checking negative, 
checking no for problems referable to the 
right shoulder.  Therefore, in my medical 
opinion, there is less than a 50% 
probability that [the Veteran's] right 
shoulder condition is due to, caused by, 
or the result of his military service.

In an addendum opinion in January 2009 by the examiner of the 
March and November 2008 VA examinations, the examiner said 
with respect to the Veteran's claim that he braced himself 
with his right arm during the motor vehicle accident, that 
while it is possible that this could have caused right 
shoulder strain, facture or dislocation, none of these 
conditions occurred in the Veteran's case according to his 
service treatment records and subsequent medical records.  He 
also said that there was no evidence of continuous symptoms 
from the time of the incident.  He reiterated his earlier 
statement that the veteran had been treated for a right elbow 
sprain at the time of the accident, not the right shoulder, 
and that x-rays were taken of the right elbow, not the right 
shoulder.  He also noted that the Veteran presented with no 
shoulder complaints at the time of the accident and had 
denied a bilateral shoulder condition.

III.  Law and Discussion

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  See 38 U.S.C.A. § 101(21), 
(24) (West 2002); 38 C.F.R. § 3.6(a) (2008).  Active 
military, naval, or air service also includes any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred in 
the line of duty.  Id.  Accordingly, service connection may 
be granted for disability resulting from disease or injury 
incurred in, or aggravated, while performing ACDUTRA or from 
injury incurred or aggravated while performing INACDUTRA.  
See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).


National Guard service generally includes periods of ACDUTRA 
and/or INACDUTRA.  Basically, this refers to the two weeks of 
annual training that each National Guardsman must perform 
each year or in some cases, an initial period of training.

ACDUTRA includes full-time duty with the Army National Guard 
of any State under sections 316, 502, 503, 504, or 505 of 
title 32, or the prior corresponding provisions of law.  See 
38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2008).  
INACDUTRA includes service with the Army National Guard of 
any State (other than full-time duty) under section 316, 502, 
503, 504, or 505 of title 32, or the prior corresponding 
provisions of law.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 
(presumption of soundness), 3.306 (presumption of aggravation 
of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 
and 3.309 (presumption of service incurrence for certain 
disease) for the periods of ACDUTRA or INACDUTRA is not 
appropriate.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  The weight the Board places on a 
medical professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In addition, the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).


The present appeal stems from the Veteran's 2004 claim that 
he injured his shoulders in a MVA in the line of duty in July 
1984.  Service treatment records indeed document a MVA that 
occurred in the line of duty in July 1984 when the truck the 
Veteran was riding in turned over on its side; however, the 
complaints and treatment at that time pertain only to the 
Veteran's right elbow, not his right shoulder.  In this 
regard, the Veteran's sergeant at that time submitted a sworn 
statement asserting that the Veteran complained that his 
right elbow hurt, and the corresponding treatment records 
similarly show complaints of right elbow pain.  An x-ray was 
taken of the Veteran's right elbow and he was diagnosed as 
having contusion/sprain of the right elbow, with no expected 
residuals.  

In short, while the Veteran's service treatment records 
clearly show that he was involved in a MVA in the line of 
duty in July 1984, they do not show injury to his right 
shoulder at that time or at any other time of active service.  
They are simply devoid of any complaints or findings with 
respect to the right shoulder.   

It follows that in the absence of notations of right shoulder 
problems in the Veteran's service treatment records, the law 
regarding service connection based on chronic right shoulder 
disability is not applicable.  See 38 C.F.R. § 3.303(b).  
Moreover, service connection based on continuity of 
symptomatology is not warranted.  Id.  While the Veteran's 
report of continuous right shoulder problems ever since the 
1984 injury has been considered, consideration has also been 
given to the absence of a right shoulder complaint either at 
the time of the July 1984 injury or shortly thereafter, as 
well as the fact that the Veteran did not report right 
shoulder problems on an April 1987 Report of Medical History, 
three years following the 1984 MVA.  In addition, no such 
problems are noted an April 1987 periodic annual physical 
examination report.  Rather, this examination report shows 
that the Veteran had a normal clinical evaluation of the 
upper extremities (with the exception of a scar and loss of 
full extension of the right index finger).  Consideration has 
also been given to the opinion of the VA examiner in January 
2009 who, when asked to address the Veteran's report of 
continuous symptoms since the 1984 accident, stated that 
there was no evidence of continuous symptoms from the time of 
this incident.  

The first, and only, treatment records that pertain to the 
Veteran's right shoulder are not until many years after 
service, in October 2001.  In this regard, chiropractic 
records show that the Veteran was seen in October 2001 for 
neck problems with right frozen shoulder blade.  He was also 
seen in February 2002 and November 2003 complaining of right 
shoulder pain/soreness.  There is no notation on these notes 
regarding the onset or etiology of the Veteran's shoulder 
pain.  

With respect to the April 2006 unsigned statement from 
Broadway Chiropractic Center relaying the Veteran's report of 
right shoulder trouble since 1984, this statement does not 
establish continuing of symptomatology as it merely reflects 
the Veteran's self report of experiencing right shoulder 
problems since 1984.  As noted above, the Veteran was not 
seen at this facility until October 2001.  The Board notes 
that it may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the maladies at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999).

The Board also calls into question the Veteran's credibility 
as to his reported history of injuring his shoulder in July 
1984 and experiencing right shoulder pain since that time.  
The aforementioned service treatment records only reference 
an injury to the elbow and indicate the Veteran denied having 
any problems with his arm in August 1984 and again in 1987.  
Moreover, the Board finds it perplexing as to how it was 
"unknown" to the Veteran that his elbow was X-rayed in July 
1984 instead of his shoulder.  See Statement from the Veteran 
dated June 2005.  One would think that an individual would be 
cognizant of the fact that one's elbow was being X-rayed 
instead of their purported injured shoulder.

The statements from the Veteran's fellow National Guard 
members have also been considered.  However, as noted, none 
of those individuals are noted to have witnessed the accident 
nor been present with him at the time he received treatment.  
While one individual says the Veteran was relieved from 
physical training due to his shoulder injury, there are no 
contemporaneous service treatment records that support that 
history.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the claimant).  Again, the August 1984 
statement from the Veteran and 1987 Report of Medical History 
expressly indicated that there was no residual injury to the 
right shoulder.  The statement by one individual that the 
Veteran had complained to him on multiple occasions of 
shoulder pain/disability since the accident has also been 
considered.  However, in light of the aforementioned negative 
service treatment records and the absence of any clinical 
findings of shoulder complaints until 2001, the Board assigns 
little probative value to this statement.

As for the provision of 38 C.F.R. § 3.303(d) allowing for 
service connection for any disease diagnosed after discharge, 
when all of the evidence establishes that the disease was 
incurred in service, this provision has also not been 
satisfied by the evidence.

The April 2006 unsigned statement from Broadway Chiropractic 
does not contain a nexus medical opinion; rather, it merely 
relays the Veteran's history of an acute rollover 15-18 years 
prior to his first chiropractic visit in October 2001.  Also, 
the March 2004 VA examiner's diagnosis of residual soft 
tissue injury with pain is based solely on the Veteran's 
purported history of an inservice shoulder injury.  This is 
evident by the fact that the examiner reported that the 
Veteran had a motor vehicle accident with injury to both 
shoulders and by the examiner's statement that "[b]ecause 
the veteran claimed that this happened while in the service 
and has been lingering to this day, pain happened secondary 
to accident while in service, so it is service connected."  
He went on to note that he had no rationale for his opinion.  

Thus, to the extent that the Veteran told any of the medical 
personnel that his claimed shoulder disability was the result 
of a shoulder injury in service due to a MVA, such a report 
was inaccurate based on the lack of notation in service of a 
shoulder injury.  A report by an examiner which records the 
veteran's history as provided by him is not verification of 
that history, rather, they are the same as the veteran's own 
statements.  See LeShore v. Brown, 8 Vet. App. 406 (1995); 
see also Reonal v. Brown, 5 Vet. App. 458 (1993).  Further, 
reliance on a veteran's statements renders a medical report 
incredible only if the Board rejects the statements of the 
veteran, as has been done here.  Coburn v. Nicholson, 19 Vet. 
App. 427 (2006).  The Board may reject a medical opinion that 
is based on facts provided by the Veteran that have been 
found to be inaccurate because other facts present in the 
record contradict the facts provided by the Veteran that 
formed the basis for the opinion.  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005).  Here, as the Veteran's report of 
injuring his right shoulder in the July 1984 MVA and 
experiencing chronic pain since that time has been found 
incredulous, the March 2004 medical opinion is of little 
probative value.  

In contrast, there are the opinions of a VA examiner who 
examined the Veteran in March and November 2008.  This 
examiner provided rationale for his opinion that there was 
less than a 50 percent probability that the Veteran's right 
shoulder condition was due to, caused by, or the result of 
his military service.  He explained in his January 2009 
addendum that the Veteran was not treated for nor complained 
of right shoulder problems following the July 1984 MVA, but 
rather was treated for right elbow complaints.  He further 
noted that the Veteran's annual April 1987 annual examination 
was negative for problem referable to the right shoulder and 
he made no complaints with respect to his right shoulder at 
that time.  He further pointed out that the Veteran had never 
undergone surgery, physical therapy, injections or wore a 
sling for the right shoulder and was not taking any 
medication for his right shoulder.  In contrast to the March 
2004 VA examiner, this examiner relied on and discussed the 
actual and precise facts of record when he rendered his 
opinion.  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).  Thus, it is 
afforded more weight than the March 2004 VA examiner's 
opinion.  

As the weight of medical evidence is against the Veteran's 
claim for service connection for a right shoulder disability, 
this claim must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for a right shoulder 
disability is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


